IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


WALTER CEO,                                 : No. 118 EM 2016
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
COURT OF COMMON PLEAS OF                    :
PHILADELPHIA COUNTY,                        :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

        AND NOW, this 6th day of September, 2016, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief, to

the extent it seeks mandamus relief, are GRANTED. The Court of Common Pleas of

Philadelphia County is DIRECTED to adjudicate Petitioner’s pending filings within 90

days.

        The Prothonotary is DIRECTED to serve this order on the President Judge of the

Court of Common Pleas of Philadelphia County.